Welch, J. It is true, as said by Chief Justice Scott in Turner et al. v. Jenkins, 77 Ill. 231, that “ every presumption will be indulged in favor of the jurisdiction of a court of general jurisdiction;” and its findings in its decree defendants “ were duly summoned, will be held to.be prima fade evidence of the existence of that jurisdictional fact.” Mo such fact is found in this case. As to the plaintiffs in error, the record fails to show that they were parties to the suit, or that they had any notice of the filing of the petition on which the order complained of against them was made, or that any appearance was entered for them. This being a direct proceeding, and no findings that the court had jurisdiction of the plaintiffs in error, no presumptions in favor of its jurisdiction can be indulged. We hold that the court had no jurisdiction of the plaintiffs in error, and that the order made against them is void. The errors are well assigned. Cause- reversed and remanded. Reversed and remanded.